Citation Nr: 1638517	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claim was readjudicated in a December 2010 rating decision, which continued the 20 percent evaluation for diabetes mellitus, type II.  Thereafter, an August 2014 rating decision continued a 20 percent evaluation for diabetes mellitus, type II with pseudoaphakia, left eye and mild cataract, right eye, nephropathy, and erectile dysfunction.

In his July 2012 substantive appeal, the Veteran requested a hearing before a member of the Board; however, in an October 2015 written submission, the Veteran clearly withdrew his hearing request and referenced withdrawing his appeal.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2015).


FINDING OF FACT

In December 2015 written correspondence, prior to the promulgation of a decision in the appeal, the Veteran's representative provided notification, that withdrawal of the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2015).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).

As noted above, in an October 2015 written submission, the Veteran clearly withdrew his hearing request and referenced withdrawing his appeal.  In December 2015 written correspondence, the Veteran's representative explicitly stated the Veteran wished to terminate his open appeals as the Veteran was satisfied with his current ratings and desired no further appeals work.  Such clearly encompasses the Veteran's appeal before the Board as to the issue of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, it is therefore dismissed.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


